DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morisugi et al. (2009/0320296), hereinafter Morisugi.
Regarding claim 1, Morisugi teaches a cutting assembly for cutting hairs on skin, the cutting assembly comprising: 
a guard plate 15 for contacting the skin, the guard plate having a first toothed edge extending along an axis (double headed arrow sight) and comprising guard teeth (15a); and 

See Figs. 3-5.
	Regarding claim 2, a gap between the tips of the cutting teeth and the guard teeth is best seen in Fig. 4.
	Regarding claim 3, the tips are enlarged in a direction parallel to with the axis.  See Fig. 4.
	Regarding claim 6, the horizontal face of the tip (C) defines a guiding edge and is typically less sharp than the cutting edge 22.
	Regarding claim 7, a flat surface (horizontal face) of the tip (C) is best seen in Fig. 5.
	Regarding claim 15, Morisugi teaches a trimmer 10 for cutting hair, the trimmer comprising: 
a cutting assembly according to claim 1; 

a drive mechanism housed in the body, the drive mechanism being adapted to engage with the cutter plate and drive said sliding of the cutter plate to and fro relative to the guard plate.
See Figs. 1(a-b) and 3-5
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morisugi et al. (2009/0320296), hereinafter Morisugi.
Regarding claim 4, Morisugi teaches the invention substantially as claimed except for the enlargement of the tips exceeding 50µm.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the enlargement of the tips exceeding 50µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morisugi et al. (2009/0320296), hereinafter Morisugi, in view of Sandy (4,118,863).

Sandy teaches a tip 34 of a movable blade 26 of a trimmer having a rounded (bulged) shape for avoiding scratching or cutting skin.  See Fig. 6.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the tips of the movable blade in Morisugi having a bulged shaped as taught by Sandy for avoiding scratching or cutting skin.
Claims 8-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morisugi et al. (2009/0320296), hereinafter Morisugi, in view of Stapelbroek et al. (2018/0009121), hereinafter Stapelbroek.
Regarding claims 8-10, Morisugi teaches the invention substantially as claimed except for the guard plate and the cutting plate having teeth arranged on opposite sides of the cutting assembly.
Stapelbroek teaches a trimming device comprising a cutting assembly including a guard plate 24 and a cutting plate 26 having teeth arranged on opposite sides of the cutting assembly for bi-cutting direction without changing orientation of the trimming device.  See Fig. 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the cutting assembly in Morisugi such that the guard plate and the cutting plate have teeth arranged on opposite sides as taught by Stapelbroek so that it could be used in a trimming device that has bi-cutting direction without changing orientation of the trimming device.

Regarding claim 11, Morisugi teaches the invention substantially as claimed except for the enlargement of the tips exceeding 50µm.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the enlargement of the tips exceeding 50µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, the horizontal face of the tip (C) defines a guiding edge and is typically less sharp than the cutting edge 22.
Regarding claim 14, the first toothed edge (15a) protruding beyond the second toothed edge and the teeth arranged in step-like manner are best seen in Fig. 4.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morisugi et al. (2009/0320296), hereinafter Morisugi, in view of Stapelbroek et al. (2018/0009121), hereinafter Stapelbroek as applied to claims 1, 8, and 9 above, and further in view of Sandy (4,118,863).
Morisugi teaches the invention substantially as claimed except for the tip (C) having a bulged shape.
Sandy teaches a tip 34 of a movable blade 26 of a trimmer having a rounded (bulged) shape for avoiding scratching or cutting skin.  See Fig. 6.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the tips of the movable blade in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cutting assembly for a hair trimmer of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PHONG H NGUYEN/Examiner, Art Unit 3724